            Case 1:20-cv-01449-JLT Document 5 Filed 10/15/20 Page 1 of 3


1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN OSCAR BLACKWELL AUSTIN, )                     Case No.: 1:20-cv-01449-JLT (HC)
                                    )
12             Petitioner,          )                     ORDER TO SHOW CAUSE WHY PETITION
                                    )                     SHOULD NOT BE DISMISSED FOR FAILURE
13        v.                        )                     TO EXHAUST STATE REMEDIES
                                    )
14   STANISLAUS COUNTY SUPERIOR
                                    )                     [THIRTY-DAY DEADLINE]
     COURT,
15                                  )
               Respondent.          )
16                                  )

17          On October 8, 2020, Petitioner filed the instant petition for writ of habeas corpus in United

18   States Court of Appeals for the Ninth Circuit. (Doc. 1.) The Ninth Circuit transferred the petition to

19   this Court on October 13, 2020. (Doc. 2.) The petition appears to be unexhausted; therefore,

20   Petitioner will be ordered to show cause why it should not be dismissed without prejudice.

21   I.     DISCUSSION

22          A.      Preliminary Review of Petition

23          Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

24   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

25   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

26   the district court. . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

27   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

28   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

                                                           1
            Case 1:20-cv-01449-JLT Document 5 Filed 10/15/20 Page 2 of 3


1    answer to the petition has been filed.

2           B.      Exhaustion

3           A petitioner who is in state custody and wishes to collaterally challenge his conviction by a

4    petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The

5    exhaustion doctrine is based on comity to the state court and gives the state court the initial

6    opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501 U.S.

7    722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

8           A petitioner can satisfy the exhaustion requirement by providing the highest state court with a

9    full and fair opportunity to consider each claim before presenting it to the federal court. Duncan v.

10   Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court was given a full

11   and fair opportunity to hear a claim if the petitioner has presented the highest state court with the

12   claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney v. Tamayo-Reyes, 504

13   U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

14          Additionally, the petitioner must have specifically told the state court that he was raising a

15   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

16   Court reiterated the rule as follows:

17          In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
            remedies requires that petitioners “fairly present” federal claims to the state courts in
18          order to give the State the “opportunity to pass upon and correct alleged violations of the
            prisoners' federal rights” (some internal quotation marks omitted). If state courts are to
19          be given the opportunity to correct alleged violations of prisoners' federal rights, they
            must surely be alerted to the fact that the prisoners are asserting claims under the United
20          States Constitution. If a habeas petitioner wishes to claim that an evidentiary ruling at a
            state court trial denied him the due process of law guaranteed by the Fourteenth
21          Amendment, he must say so, not only in federal court, but in state court.

22   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

23          Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his federal
            claims in state court unless he specifically indicated to that court that those claims were
24          based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88 (9th Cir. 2000).
            Since the Supreme Court's decision in Duncan, this court has held that the petitioner must
25          make the federal basis of the claim explicit either by citing federal law or the decisions
            of federal courts, even if the federal basis is “self-evident," Gatlin v. Madding, 189 F.3d
26          882, 889 (9th Cir. 1999) (citing Anderson v. Harless, 459 U.S. 4, 7 . . . (1982)), or the
            underlying claim would be decided under state law on the same considerations that would
27          control resolution of the claim on federal grounds, see, e.g., Hiivala v. Wood, 195 F3d
            1098, 1106-07 (9th Cir. 1999); Johnson v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); .
28          ...

                                                          2
             Case 1:20-cv-01449-JLT Document 5 Filed 10/15/20 Page 3 of 3


1
              In Johnson, we explained that the petitioner must alert the state court to the fact that the
2             relevant claim is a federal one without regard to how similar the state and federal
              standards for reviewing the claim may be or how obvious the violation of federal law is.
3

4    Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons v.
5    Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).
6             Petitioner indicates that he did not seek review in the California Supreme Court on the form
7    petition, however, he also includes an order from the California Supreme Court which denied a
8    petition for review. (See Doc. 1 at 44, 53.) Petitioner also indicates on the form petition that he has a
9    pending “direct appeal for restitution from resentencing hearing.” (See Doc. 1 at 45.) Because it is
10   unclear whether Petitioner has presented his claims for federal relief to the highest state court, the
11   Court must dismiss the petition. Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); Jiminez v.
12   Rice, 276 F.3d 478, 481 (9th Cir. 2001). The Court cannot consider a petition that is unexhausted.
13   Rose v. Lundy, 455 U.S. 509, 521-22 (1982).
14   II.      ORDER
15            Accordingly, within thirty days the Court ORDERS Petitioner to show cause why the petition
16   should not be dismissed for failure to exhaust state remedies.
17

18   IT IS SO ORDERED.
19
           Dated:   October 15, 2020                             /s/ Jennifer L. Thurston
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22
23
24

25
26
27
28

                                                           3
